 Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 1 of 16             PageID #: 6




KENJI M. PRICE #10523
United States Attorney
District of Hawaii                                               FILED IN THE
                                                        UNITED STATES DISTRICT COURT
                                                             DISTRICT OF HAWAII

SEAN VAN DEMARK #10288                                        Apr 05, 2020
                                                             SUE BEITIA, CLERK
Assistant U.S. Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email: Sean.Van.Demark@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA, )             MAG. NO. 20-00376KJM
                          )
         Plaintiff,       )             CRIMINAL COMPLAINT;
                          )             AFFIDAVIT IN SUPPORT OF
    v.                    )             CRIMINAL COMPLAINT
                          )
STORMY BUCKLEY,           )
                          )
         Defendant.       )
                          )



                          CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:
     Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 2 of 16   PageID #: 7




                                       Count 1
                  Felon in Possession of a Firearm and Ammunition
                       (18 U.S.C. §§ 922(g)(1) and 924(a)(2))

         On or about April 4, 2020, within the District of Hawaii, STORMY

BUCKLEY, the defendant, having been previously convicted of a crime punishable

by imprisonment for a term exceeding one year, and knowing that he had been

convicted of such a crime, did knowingly possess a firearm, namely a Savage Arms,

model 30 series E, 12 gauge shotgun, serial number B806909, and ammunition,

namely, ten rounds of 12 gauge ammunition, which includes , seven rounds of “bird

shot,” one round “00” buck shot, and two rounds of “rifled slug” ammunition, with

said firearm and ammunition having been previously shipped and transported in

interstate and foreign commerce.

         All in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

//

//

//

//

//

//

//
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 3 of 16   PageID #: 8




                          1:53pm        April 5




5th




                    Kenneth J. Mansfield
                    United States Magistrate Judge
 Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 4 of 16         PageID #: 9




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

SEAN VAN DEMARK #10288
Assistant U.S. Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email: Sean.Van.Demark@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA, )             MAG. NO.
                          )
         Plaintiff,       )             CRIMINAL COMPLAINT;
                          )             AFFIDAVIT IN SUPPORT OF
    v.                    )             CRIMINAL COMPLAINT
                          )
STORMY BUCKLEY,           )
                          )
         Defendant.       )
                          )


         AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 5 of 16              PageID #: 10




                                  INTRODUCTION

   1.     This affidavit is submitted for the purpose of establishing probable cause

that on and about April 4, 2020, within the District of Hawaii, STORMY BUCKLEY

(hereinafter referred to as “BUCKLEY” or “Defendant”) engaged in conduct that

violated 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

   2.     I further state that I am a duly sworn law enforcement officer, federally

cross-designated and deputized as a Special Deputy United States Marshal to serve

on a United States Marshals Service Task Force, as a Task Force Officer (TFO) with

the United States Marshals Service (USMS) Hawaii Fugitive Task Force

(HFTF). As such, I am a “federal law enforcement officer” within the meaning of

Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged

in enforcing the criminal laws and duly authorized by the Attorney General to

request an arrest warrant. I have more than nineteen years of experience as a duly

sworn law enforcement officer, and I have received hundreds of hours of criminal

investigation training. I have directed, conducted, and participated in hundreds of

investigations involving, but not limited to: illegal narcotics, firearms, identity theft,

financial fraud, larceny, fugitive apprehension, and crimes of violence. I completed

sworn law enforcement training and hold a Honolulu Police Department (HPD)

graduation certificate and commission from the Honolulu Police Department, which

I completed at Ke Kula Maka’i - Honolulu Police Department Training Academy in
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 6 of 16           PageID #: 11




Honolulu, Hawaii. The Honolulu Police Department Training Academy is

accredited by the Commission on Accreditation for Law Enforcement (CALEA). I

hold a certificate of completion from the United States Marshals Service High Risk

Fugitive Apprehension (HRFA) Training Program, which I completed at the Federal

Law Enforcement Training Center in Glynco, Georgia. I am currently assigned to

the United States Marshals Service (USMS) Hawaii Fugitive Task Force (HFTF)

where my duties include, but are not limited to, conducting criminal investigations

involving fugitives and fugitive apprehension. Through my training and experience,

I have studied, learned, and have become familiar with the manner in which fugitives

operate.

   3.      I am familiar with the facts set forth in this affidavit based upon my

personal knowledge and/or information provided to me by other law enforcement

personnel and/or witnesses. This affidavit is intended to show merely that there is

sufficient probable cause for the criminal complaint charging Defendant with

violations of federal law. Accordingly, this affidavit does not set forth all of the

facts known to me or to United States Marshals Service regarding this matter.

Summaries and statements from conversations do not include references to all topics

covered in the conversations. This affidavit is not intended to include each and every

fact and matter observed or known to the government.
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 7 of 16           PageID #: 12




                               PROBABLE CAUSE

   4.     On March 31, 2020, a male, H.B., contacted the Honolulu Police

Department (hereinafter “HPD”), and reported that his 1989 Oldsmobile bearing

Hawaii license plates FEA 818 was stolen. H.B. indicated to HPD officers that he

suspected that another male known to him as Stormy BUCKLEY (hereinafter

“BUCKLEY”) stole the vehicle, as BUCKLEY is homeless and has drug related

issues.

   5.     On April 4, 2020, at about 4:40 a.m., HPD Officer(s) Micah ARELLANO

(hereinafter “M.A.”), Jacob MAYER, (hereinafter “J.M.”), Nicholas SCHLAPAK

(hereinafter “N.S.”), and Keone KISSINGER (hereinafter “K.K.”) were assigned to

uniformed patrol in the East Honolulu area.

   6.     That on aforementioned date, time, and location HPD Officer M.A. was

dispatched to a “suspicious circumstance” type case involving a person revving their

older model brown sedan.

   7.     On April 4, 2020, HPD Officer M.A. observed an older model brown sedan

fitting the in the area. HPD Officer M.A. positioned his HPD vehicle to the rear of

the brown sedan. HPD Officer M.A. observed the brown sedan commit a couple

traffic violations, then initiated a traffic stop of the aforementioned brown sedan.

   8.     Officer M.A. observed that the brown sedan’s rear Hawaii license plate

read, FEA 818. That Officer M.A. initiated a vehicle check via HPD dispatch. HPD
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 8 of 16        PageID #: 13




Officer M.A. observed the brown sedan pull over and come to a complete stop.

Upon the brown sedan coming to a complete stop, HPD Officer M.A. approached

the brown sedan from the rear driver’s side.

   9.    That unbeknownst to HPD Officer M.A., HPD’s dispatch identified the

aforementioned vehicle bearing Hawaii license plates FEA 818, as a 1989

Oldsmobile 2-door sedan, brown in color, Status: Stolen / Outstanding (hereinafter

“Oldsmobile”).

   10.   That HPD Officer M.A. approached and made contact with the driver and

sole occupant of Oldsmobile, later identified as Stormy BUCKLEY. HPD Officer

M.A. related that he asked BUCKLEY for driver’s license, insurance, and vehicle

registration. BUCKLEY related that he had lost his driver’s license, and did not

have any documentation for the Oldsmobile he was driving.

   11.   That while awaiting to hear back from HPD dispatch, HPD Officer M.A.

instructed BUCKLEY to turn off the vehicle. At which time, HPD Officer M.A.

observed that the Oldsmobile had no key in the ignition which is a common indicator

that a vehicle may be stolen.

   12.   That during HPD Officer M.A.’s verbal interaction with BUCKLEY, HPD

Officer J.M. arrived at the scene of the aforementioned traffic stop. HPD Officer

J.M. approached M.A. and discreetly informed him the Oldsmobile was confirmed,

via HPD dispatch, as stolen.
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 9 of 16           PageID #: 14




   13.       On April 4, 2020, HPD Officer M.A. ordered BUCKLEY to exit the

Oldsmobile, as HPD Officer J.M. simultaneously opened the Oldsmobile’s driver

door. HPD Officer M.A. attempted to secure BUCKLEY’s hands, at which time

BUCKLEY became non-compliant and combative, using physical force to break

HPD Officer M.A.’s grips, while spontaneously uttering, “…the car not stolen, the

car is not stolen, it’s my brother’s car!”

   14.       HPD Officer M.A. observed BUCKLEY making a furtive movement with

both of his hands driving downward, toward the immediate floor board area under

the middle / front passenger side seat.       HPD Officer M.A. further observed

BUCKLEY “reaching for an unknown object,” under the middle / front passenger

side seat.

   15.       BUCKLEY was continuing to resist, which required HPD Officer M.A. to

physically get on top of/mount BUCKLEY in his attempt to gain control over his

hands, while repeatedly yelling at him to stop resisting. BUCKLEY refused to

comply, continued to resist, and attempted to fight off HPD Officer M.A.’s physical

attempts to gain control of BUCKLEY.

   16.       That HPD Officer M.A. observed BUCKLEY continually reaching

in/around his waist band area with one hand while continuing attempts to retrieve an

unknown item from under the front middle / passenger side seat(s). The aggressive

and forceful attempts to retrieve the aforementioned item(s) occurred at least six (6)
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 10 of 16             PageID #: 15




times, despite HPD Officer’s numerous physical strength techniques, joint locks, and

both open and closed hand strikes to BUCKLEY’s head and body. HPD Officer

M.A. informed BUCKLEY that he was under arrest, and commanded him cease his

active resistance, and to stop his continued attempts to reach under the Oldsmobile’s

front middle / passenger seat.

   17.    With BUCKLEY’s continued resistance, HPD Officer M.A. delivered

additional closed fist strikes once gain to BUCKLEY’s head and body, in an attempt

to stop him from reaching under the seat. That HPD Officer M.A.’s multiple strikes

met with negative results, and BUCKLEY persisted in his endeavor struggle free,

and to retrieve an item from under the seat.

   18.    That   based    upon   BUCKLEY’s        continuous    physical     resistance,

unwillingness to comply, and relentless determination to reach under the vehicle’s

front seats, HPD Officer M.A. determined that BUCKLEY was attempting to reach

for a weapon of some sort. That continuously throughout the struggle, BUCKLEY

alternated his hands going to/from his waist band area to the area under the front seat

area.

   19.    That HPD Officer J.M. arrived “on scene,” and observed BUCKLEY

resisting HPD Officer M.A.’s verbal commands and physical attempts to gain

control over him.
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 11 of 16             PageID #: 16




   20.    That HPD Officer J.M. noticed that despite HPD Officer M.A’s. utilization

of force, BUCKLEY continued to resist, and appeared to be reaching for something

under the front seat area. HPD Officer J.M. assisted HPD Officer M.A., and in doing

so, utilized multiple physical techniques, joint locks, and strikes in an attempt to gain

control over BUCKLEY, and place him under arrest. That the aforementioned use

of force techniques met with negative results, and BUCKLEY continued to resist

arrest, and seemed determined and focused in his efforts to retrieve “an item” from

under the vehicle’s front middle / passenger side seat.

   21.    That BUCKLEY’s resistance continued, requiring more than the two (2)

HPD Officers to effectively extricate him from the vehicle, in an attempt to place

him under arrest.

   22.    That HPD Officer N.S. arrived on scene, and assisted HPD Officer(s) M.A.

and J.M., who were still actively struggling with BUCKLEY. That HPD Officer

N.S. employed a physical force technique in conjunction with HPD Officer(s) M.A.

and J.M.’s use of force, utilizing physical strength techniques to remove BUCKLEY

from the vehicle.

   23.    That HPD Officer K.K. arrived on scene, and observed BUCKLEY

resisting arrest. That HPD Officer K.K assisted by employing a leverage based

physical strength technique utilizing his shin area and entire body weight to stabilize
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 12 of 16        PageID #: 17




BUCKLEY’s body, keeping him in a position of disadvantage, while HPD Officers

placed leg restraints on him.

   24.    That BUCKLEY continued to pull his arms away in an attempt to keep

HPD from placing him under arrest. BUCKLEY continued kicking and flaying

outside of the vehicle.

   25.    That BUCKLEY’s non-compliance and active resistance occurred for a

duration of about two (2) minutes, and required the combined efforts of 4 HPD

Officers in order to gain control of BUCKLEY; and restrain and him with handcuffs

and leg restraints.

   26.    That upon finally securing BUCKLEY with handcuffs and leg restraints,

HPD Officer J.M. conducted a Search Incidental to Lawful Arrest (hereinafter

“SILA”) of BUCKLEY’s person. That at the time of arrest / SILA, BUCKLEY was

wearing a dark colored sweater/jacket HPD Officer J.M.’s SILA resulted in the

location and recovery of one (1) red colored shotgun shell/round/cartridge of

ammunition from the front left pocket of BUCKLEY’s sweater/jacket, and four (4)

red colored shotgun shells/rounds/cartridges of ammunition from BUCKLEY’s right

sweater/jacket pocket.

   27.    That in an attempt to verify the Oldsmobile’s Vehicle Identification

Number, and ascertain the driving condition of the vehicle, HPD Officer M.A.

observed, in plain view, what he recognized, through his training and experience as
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 13 of 16           PageID #: 18




a Police Officer, to be a “sawed-off shotgun.” That the aforementioned firearm was

located on the front floor board area of Oldsmobile.

   28.      That this observation was made from a distance of about 2 feet. HPD

Officer M.A.’s vantage point afforded him a clear and unobstructed view of the

firearm/shotgun. The aforementioned firearm/shotgun was located on the floor

board of the Oldsmobile, pushed up against the middle and passenger side seat area.

That HPD Officer M.A. observed that the firearm/shotgun was located in the same

exact area that BUCKLEY repeatedly was reaching towards. The firearm/shotgun

was located in arms reach of BUCKLEY during their struggle.

   29.      That HPD Officer N.S. recovered the aforementioned shotgun / firearm,

later identified as a Savage Arms Model 30 Series E.            The aforementioned

shotgun/firearm was recovered from the floor board of the Oldsmobile.            The

shotgun/firearm was pushed up against the front of the middle and passenger side

seat area. HPD Officer N.S. cleared and rendered the shotgun safe. In doing so, he

observed     that   there   were   two   (2)   red   colored   shotgun   ammunition

shells/rounds/cartridges loaded in the magazine tube of the Savage Arms Model 30

Series E.

   30.      That HPD Officer N.S. measured the barrel length of the aforementioned

Savage Arms Model 30 Series E utilizing a standardized tape measure. HPD Officer

N.S. determined that the barrel was about 13 inches in length. He further observed
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 14 of 16          PageID #: 19




that the “shoulder stock” of the Savage Arms Model 30 Series E shotgun/firearm

had been modified/shortened into a “pistol type grip.” That HPD Officer N.S.

submitted the recovered and submitted the Savage Arms Model 30 Series E

shotgun/firearm into HPD evidence.

   31.    That HPD Officer K.K. observed from a distance of about 2-3 feet, three

(3) shotgun shells/rounds/cartridges located within the Oldsmobile. That one (1)

shell/round/cartridge of ammunition was located near the accelerator/brake pedal

area, the second shell/round/cartridge of ammunition was located on passenger floor

board within an open container, and the third shell/round/cartridge of ammunition

was located in the front driver’s seat area of the Oldsmobile (partially obstructed by

a bag).

   32.    That HPD Officer J.M. took custody of and submitted all ten (10) of the

recovered shells/rounds/cartridges of ammunition into HPD evidence.

   33.    On April 4, 2020, BUCKLEY was transported, by HPD Officer J.M., to

the HPD Alapai Station, via Queen’s Medical Center for a medical clearance. That

while in HPD Officer J.B.’s custody, BUCKLEY threatened him by stating, “…and

you watch you haole karma, I going find you and get you back. Try wait til I see

you in the streets.”
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 15 of 16         PageID #: 20




     34.   A Criminalist with HPD’s Scientific Investigative Section, test fired the

Savage Arms Model 30 Series E shotgun/firearm and ammunition.                HPD’s

Criminalist determined that the firearm and ammunition were in operating condition.

     35.   A check with the Criminal Justice Information System revealed that

BUCKLEY is a convicted felon, and has been since 2009.

     36.    On April 4, 2020, an Interstate Nexus Special Agent from the Bureau of

Alcohol, Tobacco, Firearms, and Explosives reviewed photographs of the firearm

and ammunition; and concluded that both the firearm and ammunition were not

manufactured in the State of Hawaii and had therefore travelled in interstate or

foreign commerce.

//

//

//

//

//

//

//

//

//

//
Case 1:20-cr-00056-JAO Document 2 Filed 04/05/20 Page 16 of 16   PageID #: 21




                          1:53pm        April 5




  5th




                     Kenneth J. Mansfield
                     United States Magistrate Judge
